Bleckley, Justice.
1. If not ready for action because one of the commanders is not in position, there should be communication with the absentee, if practicable, and a postponement until he comes up. To strike for victory in his absence, and, after the field is lost, not abide by defeat, is contrary to all sound rules of forensic combat. It is more than probable, that by the use of due diligence the cause of absence might have been known in ample time to move for a continuance. There was probably both railroad and telegraphic communication open between the place where the counsel was detained and the place where the court was held, the former being Macon and the latter Americus.
2. Withdrawal of a claim is permitted by statute once only. When the right has been exercised, it is exhausted, and the second claim cannot be withdrawn.
Judgment affirmed.